                                                                      usnc SDNY
                                                                    DOCUMENT
UNI TE D STATES DIS TRICT COURT                                   . ELECTRONICALLY FILED
SOUT HERN DISTR I CT OF NEW YORK                                    DOC #:     . /,, /
-- - -------------------------- -- --- X
FLATIRON HEALT H, INC. ,
                                                                      DATE FILED,   'pi[m         I

                               Plaintiff,                         19 Civ . 8999 (VM)

         - against -                                             DECISION AND ORDER

KENNETH CARSON , M. D.,

                    Defendant.
---------------------------- - - - --- X
VICTOR MARRERO, United States District Judge .

         Plain t i f f    Flatiron Heal th ,            Inc.    (" Fl atiron " ) has sued

its      former          employee ,        defendant           Kenneth     Cars on,      M. D.

(" Carson" ) and his new empl o yer , Tempus , Inc.                        ( " Tempus" ) , t o

enforce a non - compete ag r eement. 1 (See Dkt . No . 1 . ) Flatiron

is     an     oncology- focused             healthcare          technol o gy      and    data

services         company       founded        in    2012        that      specializes       in

gathering ,        processing ,        and        analyzing        clinical       data     and

molecular data from the electronic health record. Tempus is

a    company founded           in 2015       that       also     gathers     and analyzes

clinical       and mo lecular data                for    use     in cancer      treatme nt .

Flatiron views             Tempus     as    one    of     its    primary c ompetit o rs .

Carson is a hematologist and medical oncologist who serv ed as

Flat i ron ' s    Senior       Medical       Director          from    November     2,   2016

until his resignation effective September 26 ,                               2 019 . Carson

was a member of Flatiron ' s leadership team for the Research



1   Fl at ir o n h as si nc e d ismiss ed its claims a gain st Tempus.       (0kt . No . 32 . )

                                               1
Oncology function , with day - to - day responsibility overseeing

research         planning       and    execution .       Carson's   role     gave   him

access to and intimate familiarity with Flatiron's methods

for data extraction and analys i s.

          On October 2,         2019,     Flatiron moved for         a    preliminary

injunction against Carson.                ( See Dkt . No . 12. ) On October 30,

2019 ,         this     Court     granted        that     motion.        ("Preliminary

Injunction Order, " 0kt . No . 46.) On November 4, 2019, Carson

requested that the Court order Flatiron to post an injunction

bond .     ("Bond Motion ," 0kt . No. 49.) Subsequently , on -November

6, 2019 , Carson filed a notice of appeal from the Preliminary

Injunction Order . (0kt . No. 52 . ) On December 9 , 2019, Flatiron

requested that the Court modify the Preliminary Injunction

Order to clarify its terms .                ("Modification Motion , " Dkt . No.

64 . )

          On January 17 ,        2020 ,   the Court granted the Bond Motion

and the Modification Motion.                     ( "January 1 7 Order," 0kt.        No.

72.)      To ensure that the terms of the preliminary injunction

provide sufficiently specific descriptions of the restrained

conduct , the Court ordered the parties to submit definitions

of       the    terms    "trade       secrets"     and    "confidential      business

information . "         (See id . at 18.)

          Now before the Court are the letters from Flatiron and

Carson regarding their proposed definitions for the terms.

                                             2
("Flatiron ' s January 22 Letter , " 0kt . No . 77 , and "Carson ' s

January 22 Letter ," 0kt . No . 78 . ) For the reasons set forth

below , the Court accepts Fl atiron ' s proposed definitions .

                            I .     BACKGROUND

      I n the January 17 Order , the Court enjoined Carson "from

copying    or   reproducing       for    his    or    Temp us ,   Inc .' s      use    or

g i v i ng , divulging , revealing , or otherwise d i sclosing to any

person or business or professional entity , any trade secrets

or   confidential    business       information         of   Flatiron ,         or    any

client of Flatiron ," and ordered him to " return all copies of

such trade secrets and confidential business information . "

(January 17 Order at 18 . ) However ,                 the Court also ordered

that " th i s provision shall be subject to further specificity

by   the   Court    defining        the       terms     ' trade     secrets '         and

' confident i al   business       information[ . ] ' "        (I d . )    The       Court

o r dered the par t ies t o submi t "a stipulation a greeing on the

meaning o f     such terms ,      or each party ' s          proposal         for    such

def i nition and authorita t ive source therefor [. ]" (Id.)

      The parties were not able to reach an agreement on the

definitions . (See Fl atiron ' s January 22 Letter at l ; Carson ' s

January 22 Letter a t 2 . ) Accordingly , the parties submitted

separate    proposals .     (See        Flatiron ' s     January         22     Letter ;

Car son ' s January 22 Le t ter . )



                                          3
        Flatiron proposes that the Court adopt the definition of

trade secrets from the federal Defend Trade Secrets Act ,                               18

U. S . C .   Section    1836 ,     et.    seq .      (See     Flatiron ' s    January   22

Letter at 1 . ) The Act defines trade sec r ets as :

                all     forms      and types      of financial ,      business ,
                sc i entific , technical , economic , or engineering
                informat i on,           including        patterns ,     plans,
                compilations , program devices , formulas , designs ,
                pro t otypes ,         methods ,    techniques ,     processes ,
                procedures , programs , or codes , whether tangible or
                intangible , and whether or how stored , compiled, or
                memoria l ized             physica l ly ,      electronically ,
                graphically , photographically , or in writing if - -
                 (A) the owner thereof has taken reasonable measures
                to keep such informat i on secret ; and (B) the
                information derives independent economic value,
                actual or potential , from not being generall y known
                to , and not being readily ascertainable through
                proper means by , another person who can obtain
                economic value from the disclosure or use of the
                i n f ormat i on [ . ]

(Id .        (quoting    18     U.S.C.      §       1839 ( 3 ) ) . )   With   regard    to

confidentia l bus i ness information , Flatiron proposes that the

Court incorporate the definition of conf i dentia l information

provided by the Employee Covenants Agreement between Carson

and     Flatiron .      ( See    id . )   The       Employee      Covenants    Agreement

defines confidential information as :

                al l of the trade secrets , kn ow- how , ideas , business
                p l ans , pricing information , the ident i ty of and any
                informat i on concerning customers or suppliers,
                computer programs (whether in source code or object
                code) , procedures , processes , strategies , methods ,
                systems ,       designs ,   discover i es ,   inventions ,
                production methods and sources , marketing and sales
                in f ormation , information received from others that
                [ Fl at i ron] is obligated to trea t as confidential or

                                                4
            proprietary, [or] any other technical, operating ,
            financial [or] other business information that has
            commercial va lue,   relating to    [Flatiron],   its
            business,   potential    business,    operations   or
            finances,   or   the   business    of    [Flatiron's]
            affiliates or customers .

( Id.   ( quoting "Employee Covenants Agreement," Dkt. 1-1       §   2) . ) 2

        In contrast,   Carson proposes to define "Trade Secrets

and Confidential Business Information" as:

             any non -publi c scientific or technical know-how,
             ideas, computer programs (whether in source or
             object code), processes, methods, systems, designs,
             discoveries, or inventions, as well as information
             received from customers or suppliers for which
             there is a contractual obligation t o keep such
             information confidentia l,   that   (A)  the owner
             thereof has taken reasonable measures to keep such
             information secret, and (B) the information derives
             independent economic value from not being generally
             known to, and not being readily ascertainable
             through proper means by, another person who can
             obtain economic value from the disclosure or use of
             the information.

(Carson 's January 22 Letter at 2 . ) Carson argues that this

definition is consistent with decisions by courts within the

Second Circuit, including decisions in which courts have held

that knowledge of business operations , strategic business and

marketing plans, and price lists are not necessarily entitled

to protection as trade secrets.         (Id . at 2 . )




2The noted alterations reflect those made to the language o f the
Empl oyee Covenants ' Agreement in Flatiron 's January 22 Letter .

                                    5
                                       II .   DISCUSSION

         While       there   is overlap between the                parties'      proposed

definitions,           Carson ' s      proposed definition             is   substantially

narrower.        In contrast to Flatiron's proposed definitions, it

does not provide for the protection of financial,                               business,

economic, engineering, pricing, or marketing information.

         In determining how to define the terms                             at issue,    the

Court is mindful of the limitations on its jurisdiction while

Carson's appeal of the Preliminary Injunction Order remains

pending.      Consistent            with      Federal      Rule   of   Civil    Procedure

62 (d)     ("Rule       62 (d) " ) ,    the    Second       Circuit     recognizes      that

district courts may "modif[y]                               injunction orders during

the pendency of an appeal," but "only to preserve the status

quo as of the time of the appeal." Ideal Toy Corp. v. Sayco

Doll Corp., 302 F.2d 623, 625 (2d Cir. 1962); accord 11 CHARLES

ALAN WRIGHT      &   ARTHUR R . MILLER, FEDERAL PRACTICE AND PROCEDURE             §    2904

(3d ed .      2019)      (Rule      62 (d)    "codifies the inherent power of

courts to make whatever order is deemed necessary to preserve

the status quo and to ensure the effectiveness of the eventual

judgment").

         In general, the Court's power to preserve the status quo

includes the power to clarify the terms of an injunction.

See , ~ '            Broker Genius,           Inc.   v.    Seal Scouts LLC,       No.    17-

cv - 08627,      2019 WL 5203474,             at *3       (S . D.N.Y. Sept. 23,    2019) ;

                                                 6
Abdi v. Nielsen, 287 F. Supp. 3d 327, 333 (W.D.N.Y. 2018). At

the same time, however,           the Court may not alter the posture

of   the   case   on   appeal .    See    Ideal    Toy,     302   F. 2d    at    625.

Accordingly, when clarifying injunctions while an appeal is

pending, district courts must ensure that any clarifications

are "consistent with the spirit" of the original injunction

such that they do not materially alter the status of the case

on appeal.     United States v.          Spectrum Brands,         Inc.,    No.    15-

cv-371, 2018 WL 502736, at *l, *3                 (W.D. Wis. Jan 19, 2018 ) ;

see Abdi, 287 F . Supp. 3d at 333 (determining that the court

could clarify a preliminary injunction pending appeal where

a "decision on the clarification motion would not 'adjudicate

substantial rights directly involved in the appeal'" (quoting

Newton v. Consol. Gas Co. of N.Y ., 258 U.S. 165, 177 (1922 )) ) .

       In moving for a preliminary injunction, Flatiron sought

protection of information fairly categorized as financial,

business ,    economic,     engineering,         pricing,      or marketing        in

nature.      (See 0kt.   No .    14,   at 1,     3-4,   6-8,   13-14. )     Indeed,

Flatiron      explicitly        argued    that     business       and     marketing

information is protectable .             (See id. at 6 . ) Thus, Carson had

the opportunity to argue that such categories of information

were not protectable in his opposition to Flatiron's motion

for a preliminary injunction.



                                          7
       When the Court granted Flatiron ' s motion , the Court did

not limit its findings,            holdings , or the terms of its order

to     certain       categories      of   information .    (See    Preliminary

Injunction Order.)            Accordingly ,   to define the terms "trade

secrets" and "confidential business information " in a manner

that    excludes       financial ,    business ,   economic ,     engineering ,

pr i cing ,   or market i ng information would be contrary to the

spirit of the Preliminary Injunction Order and would alter

the status quo . Indeed, the argument Carson makes in support

of his proposed definition -- that business, marketing, and

pricing information are not protectable as trade secrets - -

relates to the parties ' substantive rights , which are at issue

on appeal .

        For preceding reasons, the Court accepts the definitions

Flatiron proposes. Flatiron's definitions are consistent with

the    spirit    of     the    Preliminary    Injunction     Order   and   make

explicit what was already implicitly so.

        Insofar as this Order is itself an injunction that must

conform       with    the     requirements    of   Federal   Rule    of    Civil

Procedure 65 ( d) ( 1) (A) , the Court herein restates the reasons

why it issued the Preliminary Injunction Order . As the Court

stated in the Preliminary Injunction Order:

               [T ] he Court finds that Flatiron has made a clear
               showing of the prerequisites for a preliminary
               injunction:    irreparable harm , a likelihood of

                                          8
            success on the merits, and the public interest. New
            York ex rel. Schneiderman v. Actavis PLC, 787 F.3d
            638, 650 (2d Cir. 2015). In particular, the Court
            notes the extent of resources Flatiron has invested
            in developing and protecting the trade secrets at
            issue in this action, as well as the high degree of
            risk   that        notwithstanding    the    potential
            differences    between  Carson's    former    role   at
            Flatiron and his prospective role at Tempus, and
            even absent any actual intent on his part to
            disclose    confidential   or    other     proprietary
            information of Flatiron's -- Carson may inevitably
            bring those trade secrets to bear in his work at
            Tempus. The Court also believes that any harm to
            Carson by affording injunctive relief may be
            mitigated    by   his  ability    to   pursue     other
            oncological and/or other medical work in the
            interim . In sum, the Court is persuaded that the
            facts of this case are substantially analogous to
            IBM v. Papermaster, No. 08 Civ. 9078, 2008 WL
            4974508 (S.D.N.Y . Nov. 21, 2008)

(Preliminary Injunction Order at 2-3.)

                               III. ORDER

Accordingly, it is hereby

        ORDERED that the January 17,            2020 order modifying the

preliminary injunction ("Modification Order," 0kt. No. 72) is

superseded by the terms of this Order; and it is further

        ORDERED that the term "trade secrets" as used in this

Order    shall   refer   to   all     forms   and    types    of    financial,

business,     scientific,     technical,      economic,      or    engineering

information,      including         patterns,       plans,    compilations,

program devices, formulas,           designs,       prototypes,         methods,

techniques,      processes,     procedures,         programs,      or     codes,

whether tangible or intangible,            and whether or how stored,

                                       9
compiled ,      or        memorialized            physically,       electronically,

graphically ,        photographically,              or     in writing if              (A)

the owner thereof has taken reasonable measures to keep such

information         secret;        and      (B)     the        information        derives

independent       economic value ,          actual        or   potential,     from    not

being generally known to, and not being readily ascertainable

through      proper       means     by ,    another person who             can     obtain

economic value from the disclosure or use of the information;

and it is further

        ORDERED       that        the       term         "confidential           business

information" as used in this Order shall refer to all of the

trade     secrets,        know - how,      ideas,        business   plans,        pricing

information,        the identity of and any information concerning

customers or suppliers, computer programs (whether in source

code    or   object       code),     procedures,           processes,      strategies,

methods,       systems,           designs,          discoveries ,          inventions,

production        methods         and      sources,        marketing        and     sales

information,        information received from others that Flatiron

Health,      Inc.         ("Flatiron")        is     obligated       to      treat     as

confidential         or     proprietary,           or      any    other     technical,

operating,     financial or other business information that has

commercial        value ,     relating        to     Flatiron,       its     business,

potential business,           operations or finances,               or the business

of Flatiron ' s affiliates or customers; and it is further

                                            10
        ORDERED that during the pendency of this action Kenneth

Carson,     M.D.     ("Carson")        is        preliminarily    enjoined      from

directly    or     indirectly     rendering          services    to   Tempus    Inc.

("Tempus") or any entity or person whose primary business is

providing software products,                 data analysis,      data,   clinical

trial     search    services,     analytics           and   electronic    medical

record systems to hospitals, physicians, community practices,

heal th   care     centers,   and      pharmaceutical        companies     in    the

oncology industry; and it is further

        ORDERED that during the pendency of this action Carson

is   enjoined      from   diverting         or     attempting    to   divert    from

Flatiron     any    business      of        any     kind,   including,    without

limitation, soliciting or interfering with any of Flatiron's

customers, clients, members, business partners or suppliers;

and it is further

        ORDERED that during the pendency of this action Carson

is enjoined from copying or reproducing for his or Tempus'

use or giving, divulging, revealing, or otherwise disclosing

to any person or business or professional entity, any trade

secrets or confidential business information of Flatiron, or

any client of Flatiron,           and must return all copies of such

trade secrets and confidential business information; and it

is further



                                            11
     ORDERED that the issuance of this preliminary injunction

is conditioned upon the bond Flatiron posted in the amount of

$25,000 on January 21,   2020   (see 0kt. No.   74)   in accordance

with the terms of the Modification Order.

SO ORDERED .

Dated:     New York, New York
           27 January 2020



                                     ~           U.S. D. J.




                                12
